DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 27 June 2022 has been acknowledged. 
Claims 1, and 3 – 8 have been amended. 
Currently, claims 1 – 10 are pending and considered as set forth.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Hereinafter Wang) (US 2012/0197464).

As per claim 1, Wang discloses elements of: 
a mobile robot (Figure 1A) comprising: 
a main body capable to provide different services depending on usage environment and purpose (See at least paragraph 152; Telepresence robots can interact or interface with humans to provide a number of services, such as a physician or healthcare worker providing remote medical consultation, home assistance, commercial assistance, and more. In the example of home assistance, a telepresence robot can assist elderly people with everyday tasks, including, but not limited to, maintaining a medication regime, mobility assistance, communication assistance (e.g., video conferencing, telecommunications, Internet access, etc.), home or site monitoring (inside and/or outside), person monitoring, and/or providing a personal emergency response system (PERS). For commercial assistance, the telepresence robot can provide videoconferencing (e.g., in a hospital setting), a point of sale terminal, an interactive information/marketing terminal, etc.); and 
a driving part configured to move the main body, the driving part positioned below the main body by being structurally coupled to one of the main bodies providing different services (See at least paragraph 154 – 155 and figure 2; The robot body 110, in the examples shown, includes a base 120, at least one leg 130 extending upwardly from the base 120, and a torso 140 supported by the at least one leg 130. The base 120 may support the drive system 200. The robot body (lower portion) 110 also includes a neck 150 supported by the torso 140. The neck 150 supports a head (upper portion) 160, which supports at least a portion of the interfacing module 300. The base 120 includes enough weight (e.g., by supporting the power source 105 (batteries) to maintain a low center of gravity CG.sub.B of the base 120 and a low overall center of gravity CG.sub.R of the robot 100 for maintaining mechanical stability. Referring to FIGS. 2 and 4A-4C, in some implementations, the base 120 defines a trilaterally symmetric shape (e.g., a triangular shape from the top view). For example, the base 120 may include a base chassis 122 that supports a base body 124 having first, second, and third base body portions 124a, 124b, 124c corresponding to each leg of the trilaterally shaped base 120 (see e.g., FIG. 4A). Each base body portion 124a, 124b, 124c can be movably supported by the base chassis 122 so as to move independently with respect to the base chassis 122 in response to contact with an object. The trilaterally symmetric shape of the base 120 allows bump detection 360.degree. around the robot 100. Each base body portion 124a, 124b, 124c can have an associated contact sensor (e.g., capacitive sensor, read switch, etc.) that detects movement of the corresponding base body portion 124a, 124b, 124c with respect to the base chassis 122),
wherein the driving part includes: 
a rotation part that is rotatably provided and is configured to dispose a sensor module that includes one or more sensors facing outwards from the rotation part (See at least paragraph 242; the sensor system 400 (e.g., or a portion thereof, such as image sensor 450, 450a, 450b) of the robot 100 has a field of view 452 with a viewing angle .theta..sub.V (which can be any angle between 0 degrees and 360 degrees) to view the scene 10. In some examples, the image sensor 450 includes omni-directional optics for a 360 degree viewing angle .theta..sub.V while in other examples, the image sensor 450, 450a, 450b has a viewing angle .theta..sub.V of less than 360 degrees (e.g., between about 45 degrees and 180 degrees). In examples, where the viewing angle .theta..sub.V is less than 360 degrees, the image sensor 450, 450a, 450b (or components thereof) may rotate with respect to the robot body 110 to achieve a viewing angle .theta..sub.V of 360 degrees. In some implementations, the image sensor 450, 450a, 450b or portions thereof, can move with respect to the robot body 110 and/or drive system 200. Moreover, in order to detect the second object 12b, the robot 100 may move the image sensor 450, 450a, 450b by driving about the scene 10 in one or more directions (e.g., by translating and/or rotating on the work surface 5) to obtain a vantage point that allows detection of the second object 12b. Robot movement or independent movement of the image sensor 450, 450a, 450b, or portions thereof, may resolve monocular difficulties as well.), 
a base positioned below the rotation part (See at least figure 1 and 2), and 
a driving wheel coupled to the base (See at least figure 2).

    PNG
    media_image1.png
    621
    488
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    686
    497
    media_image2.png
    Greyscale


As per claim 2, Wang teaches element of: wherein the rotation part includes a plurality of rotation parts that are stacked in upward and downward directions and are independently rotatable (See at least abstract and figure 1).

As per claim 3, Wang teaches element of: 
wherein the plurality of rotation parts are provided on different layers and include different types of sensors (See at least figure 1 and 2 and paragraph 174 – 176).

As per claim 4, Wang teaches element of: wherein the rotation part fixes one sensor, which detects a predetermined object, to detect the detected object and rotates remaining sensors to orient the remaining sensors in different directions among the different types of sensors (See at least paragraph 174 – 176 and 195 – 196).

As per claim 5, Wang teaches element of: 
wherein the rotation part includes a first sensor rotation part disposed at an upper side and a second sensor rotation part disposed at a lower side (See at least figure 1 – 2 and paragraph 174 – 176 and 195 – 196); 
wherein a first sensor module including at least one of a light detection and ranging (LiDAR) sensor or a depth sensor is disposed on the first sensor rotation part (See at least paragraph 174); and 
wherein a second sensor module including an ultrasonic sensor is disposed on the second sensor rotation part (See at least paragraph 175).

As per claim 6, Wang teaches element of: 
 wherein the first sensor rotation part is rotated to orient a sensing direction of the first sensor module towards a non-detection area (See at least paragraph 186); and 
wherein the second sensor rotation part is rotated to orient the ultrasonic sensor towards a forward side of a traveling direction (See at least paragraph 175 – 176).
Claims 7 – 10 recites same or substantially similar claim limitations as ones in claims 1 – 6. Therefore Claims 7 – 10 are rejected under same rationales of claims 1 – 6.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662